ORDER
PER CURIAM.
Appellant Stephen Munn appeals from the denial of his pre-sentencing Rule 29.07(d) motion to withdraw his plea of guilty following an evidentiary hearing. After a thorough review of the record, we conclude that the judgment is based on findings and conclusions are not clearly erroneous, that the trial court did not abuse its discretion, and that no error of law appears. An extended opinion would have no precedential value but a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 30.25(b).